MEMORANDUM **
Angela Dumais appeals from the 57-month sentence imposed following her *486guilty-plea conviction for wire fraud, in violation of 18 U.S.C. § 1343. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Dumais contends that the district court erred by treating the Sentencing Guidelines as presumptively reasonable and by failing to understand its discretion to impose a sentence of probation. We conclude that there was no procedural error because the sentencing judge considered the specific facts of Dumais’s case and indicated that he understood his discretion. See United States v. Carty, 520 F.3d 984, 994-95 (9th Cir.2008) (en banc).
Dumais contends that the district court erred by applying the incorrect standard of proof to determine the amount of loss and the number of victims. He also contends that there was insufficient evidence to establish these numbers. We conclude there was no error because the uncontroverted presentence report contained clear and convincing evidence of the predicate facts. See United States v. Romero-Rendon, 220 F.3d 1159, 1161-63 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*486ed by 9th Cir. R. 36-3.